Citation Nr: 0509814	
Decision Date: 04/04/05    Archive Date: 04/15/05	

DOCKET NO.  02-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU) prior to June 
26, 2000. 

2.  Whether the veteran has timely appealed the issue of 
entitlement to a rating in excess of 30 percent for service-
connected dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from June 1956 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted TDIU, effective June 26, 
2000.  In addition, the veteran has perfected an appeal from 
the RO's July 24, 2000 notification that the VA Form 9, filed 
to appeal the evaluation of the dysthymic disorder assigned 
by a February 1998 rating decision, was not timely.


FINDINGS OF FACT

1.  A February 1998 RO decision granted service connection 
for a dysthymic disorder and assigned a 30 percent evaluation 
from November 7, 1996; the veteran was notified of this 
action by official letter dated February 27, 1998.

2.  On February 5, 1999, the veteran filed a notice of 
disagreement with the disability evaluation assigned by the 
February 1998 rating decision.

3.  On April 19, 2000, the RO issued a statement of the case 
to the veteran addressing the issue of an evaluation greater 
than the 30 percent for chronic dysthymia.  

4.  The veteran's appeal to the Board (VA Form 9) concerning 
the issue of an evaluation greater than the 30 percent for 
chronic dysthymia was postmarked and received by the RO on 
June 26, 2000.

5.  Prior to June 26, 2000, service connection was in effect 
for a dysthymic disorder, evaluated as 30 percent disabling, 
and for duodenal ulcer disease, evaluated as 40 percent 
disabling.

6.  The veteran filed a claim for an increased evaluation in 
his dysthymic disorder on June 26, 2000, and a claim for TDIU 
on September 13, 2000; a March 2002 RO decision granted TDIU, 
effective June 26, 2000. 

7.  It is not factually demonstrated that an increase in the 
veteran's service-connected disabilities, causing him to be 
unemployable, occurred during the year prior to September 13, 
2000, and before June 26, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 26, 
2000, for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400(o)(1)(2), 4.16 (2004).

2.  A timely substantive appeal was not perfected from the 
February 1998 RO decision that granted service connection for 
a dysthymic disorder and assigned a 30 percent evaluation 
from November 7, 1996.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Appeal from February 1998 Decision.

Appellate review of a RO decision is initiated by the 
veteran's filing a timely notice of disagreement (NOD) with 
the RO.  It encompasses the RO's reexamination of the 
veteran's claim and/or issuance of a statement of the case 
(SOC) to the veteran and his accredited representative, if 
any, as appropriate.  And it is completed by the veteran 
filing a substantive appeal thereafter.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200-20.202 
(2004).  A substantive appeal must be perfected within 
60 days of the mailing of the SOC or within the remainder of 
the one-year period from the date of notification of the 
decision, whichever is later.  An extension of the 60-day 
period for filing a substantive appeal may be granted for 
good cause.  A request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  A denial of a 
request for extension may be appealed to the Board.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.303 (2004).  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a NOD and a formal appeal.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  

When any written document is required to be filed within a 
specific period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays, and 
legal holidays will be excluded.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding work day will be included in the 
computation.  38 C.F.R. § 20.305 (2004).

A February 1998 RO decision granted service connection for 
dysthymic disorder and assigned a 30 percent evaluation 
effective from November 7, 1996.  The veteran was notified of 
this action by official letter dated February 27, 1998.  The 
veteran filed a notice of disagreement with the 30 percent 
evaluation assigned for his dysthymic disorder on February 5, 
1999.

A statement of the case, with cover letter, was issued on 
April 19, 2000, addressing the issue of the 30 percent 
evaluation assigned for the veteran's service-connected 
dysthymic disorder.  The statement of the case was mailed to 
the veteran's address of record, and informed the veteran 
that if he decided to continue his appeal, he would need to 
file a formal appeal.  Instructions were included that 
informed the veteran that he must complete the VA Form 9 
within 60 days of the date of transmittal or within the 
remainder, if any, of the one-year period from when he was 
initially notified of the February 1998 RO decision.  On June 
26, 2000, the veteran's VA Form 9 was received.  Of record is 
the envelope, with postmark, in which the VA Form 9 was 
transmitted.  The postmark date is June 26, 2000.  The record 
contains no correspondence or other documents submitted by 
the veteran or his accredited representative between the 
issuance of a statement of the case and the receipt of his 
VA Form 9.  

Because the postmark of June 26, 2000, is of record and is 
more than 60 days after the issuance of the April 2000 
statement of the case, and more than one year after the 
February 1998 notice to the veteran of the RO's decision, 
there is no legal basis upon which to find that the veteran 
has filed a timely substantive appeal.  Since the law and not 
the evidence is dispositive with respect to this issue, the 
appeal with respect to the issue of whether the veteran has 
timely appealed the issue of entitlement to a rating in 
excess of 30 percent for his service-connected dysthymia is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

II.  Earlier Effective Date.

As concluded herein, the February 1998 RO decision granting 
service connection for a dysthymic disorder and assigning a 
30 percent evaluation, effective November 7, 1996, is final.  
The veteran submitted a VA Form 9 on June 26, 2000, in an 
attempt to perfect his appeal with respect to the initial 
evaluation assigned for his dysthymic disorder.  The RO 
informed him that this document was not timely filed to 
perfect the appeal.  However, the RO accepted it as a claim 
for an increased rating for the veteran's dysthymic disorder.

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2004).  

On September 13, 2000, the veteran submitted a formal claim 
for TDIU.

The record reflects that the veteran's initial claim for TDIU 
was the formal claim received on September 13, 2000.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of an increased evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2000).

With consideration of the above analysis that the veteran's 
claim for TDIU was received on September 13, 2000, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of TDIU is the date of the 
veteran's claim, September 13, 2000, or the date entitlement 
is shown, whichever is later.  The veteran has been awarded 
TDIU from June 26, 2000.  

Therefore, the focus of the Board's review at this time is 
whether it is factually ascertainable that the veteran 
experienced an increase in his service-connected disabilities 
during the year prior to September 13, 2000, and before June 
26, 2000.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).  See also, Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997), holding that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."

Accordingly, in order to be assigned an effective date prior 
to June 26, 2000, for TDIU, it must be factually 
ascertainable that the veteran's service-connected 
disabilities underwent an increase during the  year prior to 
September 13, 2000, and before June 26, 2000.  In determining 
whether or not an increase was factually ascertainable during 
the year prior to September 13, 2000, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.

Prior to June 26, 2000, the veteran's service-connected 
disabilities were duodenal ulcer disease, evaluated as 
40 percent disabling, and dysthymic disorder, evaluated as 
30 percent disabling.  His combined service-connected 
disability rating, prior to June 26, 2000, was 60 percent.  
Therefore, he did not meet the percentage requirements for 
TDIU, found at 38 C.F.R. § 4.16(a), prior to June 26, 2000.  
Notably, the RO assigned the TDIU rating pursuant to 
38 C.F.R. § 4.16(a), not Section 4.16(b).  

The report of a May 1999 VA psychiatric examination reflects 
that the veteran had not been hospitalized since he was last 
examined in 1996.  The veteran reported that two months 
before he had ceased going to his job as a teacher.  On 
examination, the veteran was alert and his answers were 
relevant and coherent.  He was not delusional or 
hallucinating.  He described irritability and poor 
frustration tolerance with a tendency to become anguished and 
overwhelmed by problems.  He also reported being impulsive 
and getting depressed.  His affect was adequate.  His mood 
was depressed and anxious.  He was oriented in person, place 
and time.  Memory was adequate.  Intellectual functioning was 
adequate.  His judgment was fair but his insight was poor.  
The diagnoses included dysthymic disorder with anxiety.  The 
veteran's global assessment of functioning (GAF) was 
indicated to be 55 to 50.  

A May 1999 private treatment record, received by VA in 
September 2003, reflects that the veteran was unable to work 
due to his psychiatric disorder.

VA treatment records dated from September 1999 through 
September 2000 reflect that the veteran continued to be seen 
for major depression.  They do not reflect any increase or 
exacerbation in his condition during this time frame. 

The report of an October 2000 VA psychiatric examination 
reflects that the veteran was alert and oriented.  His mood 
was anxious and depressed.  His affect was constricted.  His 
attention, concentration and memory were good.  His speech 
was clear and coherent.  He was not hallucinating and was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited fair impulse control.  The diagnosis was 
dysthymia and his GAF was indicated to be 60.  

A report received from the Department of Education in January 
2001 reflects that the veteran was last employed as a teacher 
on August 30, 1998.  

While a GAF of 41 to 50 reflects serious symptoms or serious 
impairment in social, occupational or school functioning, a 
GAF of 51 to 60 reflects moderate symptoms or moderate 
difficultly in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV).

On the basis of the evidence of record, there is no evidence 
indicating that the veteran experienced any increase in 
symptomatology during the year prior to September 13, 2000.  
Also, the Board notes that the record does not indicate that 
he terminated his employment during this year.  The competent 
medical evidence reflects that he continued to be seen for 
his dysthymia, but there is no evidence that there was an 
increase in symptoms.  Rather, the evidence indicates that 
his dysthymia was either stable or slightly improved between 
May 1999 and October 2000.  Since all of the evidence 
indicates that there was not an increase in the veteran's 
service-connected during the year prior to September  13, 
2000, and prior to June 26, 2000, a preponderance of the 
evidence is against a finding that it is factually 
ascertainable that the veteran became unemployable due to his 
service-connected disabilities during the year prior to 
September 13, 2000, and prior to June 26, 2000.  
Consequently, the Board concludes that the record does not 
provide a basis upon which to assign a TDIU rating prior to 
the current effective date of June 26, 2000.  

III.  Veterans Claims Assistance Act.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, a rating decision in March 
2002 granted the veteran's TDIU claim effective June 26, 
2000.  The veteran was advised of the VCAA by a letter dated 
in July 2001, and by a statement of the case issued in August 
2002, as well as supplemental statements of the case issued 
in March and October 2004, with the statement of the case and 
the March 2004 supplemental statement of the case supplying 
the veteran with VA regulations implementing the VCAA.  


The Court's decision in Pelegrini, held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of the claim and must:  (1)  Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.   The 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the aforementioned 
letter and statement of the case and supplemental statements 
of the case contained all of the elements necessary to comply 
with Pelegrini.  The July 2001 letter informed the veteran of 
the evidence that he needed to submit, advising him that he 
should send information describing the additional evidence or 
the evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertained 
to the claim.  VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation in this case 
where we have a July 2001 § 5103(a) notice to the veteran 
that relates to establishing TDIU, but we do not have a 
separate § 5103(a) notice following the RO's grant of TDIU 
and the veteran's notice of disagreement raising the 
downstream issue of an earlier effective date for the 
assignment of TDIU.  With consideration of the opinion of the 
General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an earlier effective date for TDIU is not 
required.  Further, the veteran was provided with the VCAA 
implementing regulation in the statement of the case and 
supplemental statement of the case addressing the issue of an 
earlier effective date for TDIU.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statements of the case, as well 
as the letter.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the type of 
adjudication notice constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes a single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, each 
of the four requirements of a VCAA notice has been fully 
satisfied.

With respect to the VA's duty to assist, private and VA 
treatment records have been obtained.  The veteran has been 
afforded VA examinations.  In June 2004 he submitted a 
statement indicating that he desired to cancel his travel 
board hearing.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim. 

With respect to the issue of whether the veteran has timely 
appealed the issue of entitlement to a rating in excess of 
30 percent for service-connected dysthymia, where the law is 
determinative of the issue on appeal, there is no further 
evidence to be developed.  Accordingly, VCAA, which governs 
the development of evidence for VA claims and appeals is not 
applicable to this issue, and no further action is necessary 
for compliance with the VCAA with respect to the issue of 
whether the veteran has timely appealed the issue of 
entitlement to a rating in excess of 30 percent for service-
connected dysthymia.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (because the law, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable).  


ORDER

An effective date earlier than June 26, 2000, for TDIU is 
denied.

The veteran did not timely appeal the issue of entitlement to 
a rating in excess of 30 percent for service-connected 
dysthymia and the appeal with respect to this issue is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


